Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 1 of 16 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   WILLIAM GRUBB,                                    Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

   WRIGHT MEDICAL GROUP N.V.,
   GARY D. BLACKFORD, JOHN L.
   MICLOT, ROBERT J. PALMISANO,
   DAVID D. STEVENS, ELIZABETH H.
   WEATHERMAN, J. PATRICK MACKIN,
   KEVIN C. O’BOYLE, AMY S. PAUL, and
   RICHARD F. WALLMAN,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff William Grubb (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Wright Medical Group N.V. (“Wright Medical” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the

                                                1
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 2 of 16 PageID #: 2



“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of Wright Medical by Stryker Corporation (“Stryker Corporation”) and

Stryker B.V. (“Stryker B.V.” and together with Stryker Corporation, “Stryker”). 1

                                  JURISDICTION AND VENUE

          2.     The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

          3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

          4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 2

          5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
    Stryker B.V. is an indirect, wholly-owned subsidiary of Stryker Corporation.
2
 For example, between April 2019 and September 2019, the Company reportedly participated in
healthcare conferences in New York, New York. See Wright Medical Group N.V., Past Events,
http://ir.wright.com/past-events (last visited Jan. 31, 2020).

                                                  2
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 3 of 16 PageID #: 3



                                           PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Wright Medical

common stock.

       7.      Defendant Wright Medical is a medical device company that designs,

manufactures, markets, and sells upper and lower extremities, and biologics products in the United

States, Europe, the Middle East, Africa, Canada, Asia, Australia, and Latin America. The

Company is incorporated in the Netherlands. The Company’s global corporate headquarters is

located in Amsterdam, the Netherlands. The Company’s common stock trades on the Nasdaq

Global Select Market under the ticker symbol, “WMGI.”

       8.      Defendant Gary D. Blackford (“Blackford”) is a director of the Company.

       9.      Defendant John L. Miclot (“Miclot”) is a director of the Company.

       10.     Defendant Robert J. Palmisano (“Palmisano”) is President, Chief Executive

Officer, and a director of the Company.

       11.     Defendant David D. Stevens (“Stevens”) is Chairman of the Board of the

Company.

       12.     Defendant Elizabeth H. Weatherman (“Weatherman”) is a director of the

Company.

       13.     Defendant J. Patrick Mackin (“Mackin”) is a director of the Company.

       14.     Defendant Kevin C. O’Boyle (“O’Boyle”) is a director of the Company.

       15.     Defendant Amy S. Paul (“Paul”) is a director of the Company.

       16.     Defendant Richard F. Wallman (“Wallman”) is a director of the Company.

       17.     Defendants Blackford, Miclot, Palmisano, Stevens, Weatherman, Mackin,

O’Boyle, Paul, and Wallman are collectively referred to herein as the “Individual Defendants.”



                                                3
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 4 of 16 PageID #: 4



        18.      Defendants Wright Medical and the Individual Defendants are collectively referred

to herein as the “Defendants.”

                                 OTHER RELEVANT ENTITIES

        19.      Stryker Corporation operates as a medical technology company. Stryker

Corporation is incorporated in Michigan with principal executive offices located in Kalamazoo,

Michigan. Stryker Corporation’s common stock is traded on the New York Stock Exchange under

the ticker symbol, “SYK.”

                                 SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        20.      On November 4, 2019, Wright Medical issued a press release announcing that it

had entered into a definitive agreement under which Stryker would acquire all of the issued and

outstanding ordinary shares of Wright Medical. Under the terms of the agreement, Stryker would

commence a tender offer for all outstanding ordinary shares of Wright Medical for $30.75 per

share, in cash. The press release states, in pertinent part:

               Wright Medical Group N.V. Announces Definitive Agreement to be
                                   Acquired by Stryker

        November 04, 2019 07:00 ET | Source: Wright Medical Group N.V.

               Purchase Price of $30.75 Per Share in Cash; Total Enterprise Value of
              Approximately $5.4 Billion and Total Equity Value of Approximately $4.7
                                              Billion

               Proposed Acquisition Brings Together Highly Complementary Product
                                  Portfolios and Customer Base

        AMSTERDAM, The Netherlands, Nov. 04, 2019 (GLOBE NEWSWIRE) --
        Wright Medical Group N.V. (NASDAQ: WMGI) today announced that it has
        entered into a definitive agreement under which Stryker (NYSE: SYK) will acquire
        all of the issued and outstanding ordinary shares of Wright Medical Group N.V. for
        a total equity value of approximately $4.7 billion, including the value of Wright’s



                                                  4
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 5 of 16 PageID #: 5



      outstanding convertible notes, and total enterprise value of approximately $5.4
      billion.

      Under the terms of the agreement, Stryker will commence a tender offer for all
      outstanding ordinary shares of Wright for $30.75 per share, in cash. The boards of
      directors of both Stryker and Wright have approved the transaction. The closing of
      the transaction is subject to receipt of applicable regulatory approvals, the adoption
      of certain resolutions relating to the transaction at an extraordinary general meeting
      of Wright’s shareholders, completion of the tender offer and other customary
      closing conditions. The offer of $30.75 per share in cash represents a premium of
      52% over the volume-weighted average closing price of Wright ordinary shares
      over the thirty calendar days ended October 31, 2019, the last trading day prior to
      speculation that Wright was exploring a sale of the company. The acquisition is
      expected to close in the second half of 2020.

                                        *       *       *

      Kevin Lobo, chairman and chief executive officer of Stryker, said, “This
      acquisition enhances our global market position in trauma & extremities, providing
      significant opportunities to advance innovation, improve outcomes and reach more
      patients. Wright has built a successful business and we look forward to welcoming
      their team to Stryker.”

      Wright brings a highly complementary product portfolio and customer base to
      Stryker’s trauma and extremities business. With global sales approaching $1
      billion, Wright is a recognized leader in the upper extremities (shoulder, elbow,
      wrist and hand), lower extremities (foot and ankle) and biologics markets, which
      are among the fastest growing segments in orthopaedics.

      Wright’s leading upper extremity portfolio and advanced preoperative planning
      technology will significantly add to Stryker’s offering. Additionally, Wright’s
      lower extremity and biologics will complement Stryker’s portfolio and strengthen
      the company’s position in this high-growth segment.

                                        *       *       *

      Advisors

      In connection with the transaction, Guggenheim Securities is serving as lead
      financial advisor and J.P. Morgan Securities LLC is acting as financial advisor to
      Wright Medical. Ropes & Gray LLP is serving as legal counsel to Wright Medical.

      21.    On    December      13,   2019,   Wright       Medical   filed   a   Schedule     14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the



                                               5
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 6 of 16 PageID #: 6



“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       22.     The Solicitation Statement, which recommends that Wright Medical shareholders

tender their shares to Stryker in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) Wright Medical’s financial projections; (ii) the

financial analyses performed by Wright Medical’s financial advisor, Guggenheim Securities, LLC

(“Guggenheim”), in connection with its fairness opinion; and (iii) potential conflicts of interest

involving the Company’s additional financial advisor, J.P. Morgan Securities LLC (“J.P.

Morgan”).

       23.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Reasons for the

Recommendation of the Company Board; (ii) Opinion of the Financial Advisor to the Company

Board; (iii) Certain Company Management Projections; and (iv) The Company’s Retention of J.P.

Morgan.

       24.     The tender offer in connection with the Proposed Transaction is set to expire at

9:00 a.m. (Eastern Time) on February 27, 2020 (the “Expiration Date”). It is imperative that the

material information that was omitted from the Solicitation Statement be disclosed to the

Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the

tender offer or the Proposed Transaction unless and until the material misstatements and

omissions (referenced below) are remedied. In the event the Proposed Transaction is

consummated, Plaintiff may seek to recover damages resulting from Defendants’ misconduct.




                                                6
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 7 of 16 PageID #: 7



             1. Material Omissions Concerning Wright Medical’s Financial Projections

       25.      The Solicitation Statement omits material information concerning Wright

Medical’s financial projections.

       26.      The Solicitation Statement provides that:

       [I]n connection with the Company Board’s evaluation of a potential transaction
       with Stryker and other potential strategic alternatives, the Company’s management
       provided the Company Board with certain non-public, unaudited and prospective
       financial information for the calendar years 2019 through 2024 (the “Management
       Forecast”). The Company’s management also provided the Management Forecast
       to Guggenheim Securities in connection with the rendering of its fairness opinion
       to the Company Board and in performing the related financial analyses.

       27.      The Solicitation Statement provides a “table reflect[ing] selected measures from

the Management Forecast[.]”

       28.      The Solicitation Statement, however, fails to provide the following concerning the

Management Forecast: (1) all line items used to calculate (i) Gross Profit, (ii) Adjusted EBITDA,

(iii) Operating Income, (iv) Unlevered Free Cash Flow, and (v) Non-Operating Cash Flows; and

(2) a reconciliation of all non-GAAP to GAAP metrics.

       29.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

that was relied upon by its board in recommending that shareholders exercise their corporate

suffrage rights in a particular manner, the company must also disclose all projections and

information necessary to make the non-GAAP metrics not misleading, and must provide a

reconciliation (by schedule or other clearly understandable method) of the differences between the

non-GAAP financial metrics disclosed or released with the most comparable financial metrics

calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased

its scrutiny of a company’s use of non-GAAP financial measures as such measures can be




                                                7
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 8 of 16 PageID #: 8



misleading and “crowd out” more reliable GAAP information. 3

       30.      The disclosure of Wright Medical’s projected financial information is material

because it would provide Wright Medical shareholders with a basis to project the future financial

performance of Wright Medical and would allow shareholders to better understand the financial

analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by Wright Medical and its

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to tender

their shares in connection with the Proposed Transaction.

       31.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Wright Medical shareholders

             2. Material Omissions Concerning Guggenheim’s Financial Analyses

       32.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Guggenheim.

       33.      The Solicitation Statement fails to disclose the following concerning

Guggenheim’s “Discounted Cash Flow Analysis”: (1) the Company’s terminal/continuing value;

(2) the individual inputs and assumptions underlying the (i) discount rate range of 7.03% – 8.39%,



3
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Jan. 31, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 9 of 16 PageID #: 9



and (ii) perpetual growth rate range of 2.0%—3.0%; and (3) the Company’s net operating loss

carryforwards as of December 31, 2018.

       34.      With respect to Guggenheim’s analysis of selected Wall Street equity research

analyst stock price targets for the Company, the Solicitation Statement fails to disclose: (1) the

individual price targets for Wright Medical observed by Guggenheim in its analysis; (2) the

sources of those price targets; and (3) the individual inputs and assumptions underlying the

illustrative discount rate of 7.7%.

       35.      With respect to Guggenheim’s analysis of “Precedent One-Day Stock Price

Premiums,” the Solicitation Statement fails to disclose: (1) the transactions utilized by

Guggenheim in its analysis; and (2) the premiums paid in each selected transaction.

       36.      The valuation methods, underlying assumptions, and key inputs used by

Guggenheim in rendering its purported fairness opinion must be fairly disclosed to Wright Medical

shareholders. The description of Guggenheim’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Wright Medical shareholders are unable to fully understand Guggenheim’s fairness opinion

and analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to tender their shares in connection with the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available

to Wright Medical shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving J.P.
                Morgan

       37.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving J.P. Morgan.

       38.      According to the Proxy Statement, the Board “considered J.P. Morgan’s advice


                                                9
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 10 of 16 PageID #: 10



 regarding the desirability of effecting the transactions under the Purchase Agreement . . . [in]

 reaching its recommendation that shareholders . . . tender their Shares to [Stryker B.V.]”

        39.     The Solicitation Statement summarily provides that “J.P. Morgan had [] provided

 the Company Board with information regarding their prior work for the Company, Stryker and

 Party C, and J.P. Morgan also had provided information regarding an affiliate of J.P. Morgan being

 a counterparty to certain of the Company’s convertible note hedging arrangements.”

        40.     The Solicitation Statement, however, fails to disclose whether and to what extent

 J.P. Morgan provided any past services to the parties to the Proposed Transaction and/or their

 affiliates, including the timing and nature of such services and the amount of compensation J.P.

 Morgan received for providing those services.

        41.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives. Disclosure of a financial advisor’s potential conflicts of

 interest may inform shareholders on how much weight to place on the Board’s recommendation

 concerning the Proposed Transaction.

        42.     The omission of the above-referenced information renders the Solicitation

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to Wright Medical shareholders.

                                            COUNT I
                       For Violations of Section 14(e) of the Exchange Act
                                     Against All Defendants
        43.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        44.     Section 14(e) of the Exchange Act states, in relevant part:



                                                 10
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 11 of 16 PageID #: 11



        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,
        in the light of the circumstances under which they are made, not misleading . . . in
        connection with any tender offer or request or invitation for tenders[.]

        45.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(e) of the Exchange Act.

        46.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(e) of the Exchange

 Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

 solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

 with respect to the Proposed Transaction.

        47.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

        48.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

 filing of the materially false and misleading Solicitation Statement.

        49.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        50.     Because of the false and misleading statements in the Solicitation Statement,

 Plaintiff is threatened with irreparable harm.




                                                  11
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 12 of 16 PageID #: 12



                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
         51.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         52.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

         53.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

 require full and complete disclosure in connection with tender offers. Specifically, Section

 14(d)(4) states, in relevant part:

         Any solicitation or recommendation to the holders of such a security to accept or
         reject a tender offer or request or invitation for tenders shall be made in accordance
         with such rules and regulations as the Commission may prescribe as necessary or
         appropriate in the public interest or for the protection of investors.

         54.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

 Exchange Act, states, in relevant part:

         Any solicitation or recommendation to holders of a class of securities referred to in
         section 14(d)(1) of the Act with respect to a tender offer for such securities shall
         include the name of the person making such solicitation or recommendation and
         the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
         or a fair and adequate summary thereof[.]

         55.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

 company:

         Furnish such additional material information, if any, as may be necessary to make
         the required statements, in light of the circumstances under which they are made,
         not materially misleading.

         56.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

                                                  12
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 13 of 16 PageID #: 13



 light of the circumstances under which they were made, not misleading, in violation of Section

 14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        57.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(d)(4) of the

 Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

 instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

 and disseminate the Solicitation Statement with respect to the Proposed Transaction.

        58.     Defendants acted knowingly or with deliberate recklessness in filing the materially

 false and misleading Solicitation Statement which omitted material information.

        59.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

                                            COUNT III
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        60.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        61.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Solicitation Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Solicitation Statement.

                                                13
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 14 of 16 PageID #: 14



        62.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

 to and/or shortly after these statements were issued and had the ability to prevent the issuance of

 the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Solicitation Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        63.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

 the unanimous recommendation of the Individual Defendants to approve the Proposed

 Transaction. Thus, the Individual Defendants were directly involved in the making of the

 Solicitation Statement.

        64.     In addition, as the Solicitation Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Solicitation Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        65.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.



                                                  14
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 15 of 16 PageID #: 15



        66.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

 14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

 the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

 and disseminate the material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding Plaintiff rescissory damages;

        C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

 Exchange Act, and Rule 14d-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expenses and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.




                                                  15
Case 1:20-cv-00553-AMD-RML Document 1 Filed 01/31/20 Page 16 of 16 PageID #: 16



 Dated: January 31, 2020               Respectfully submitted,

                                           HALPER SADEH LLP

                                           By: /s/ Daniel Sadeh
                                           Daniel Sadeh, Esq.
                                           Zachary Halper, Esq. (to be admitted pro hac
                                           vice)
                                           375 Park Avenue, Suite 2607
                                           New York, NY 10152
                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: sadeh@halpersadeh.com
                                                   zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      16
